DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0067945 A1) in view of Jarr (US 2018/0181569 A1) and further in view of Taylor (US 2018/0060325 A1) and Zwol (US 2018/0124444 A1).

Regarding Claim 1, Jain teaches a method comprising: calculating, by a computer device, a first relevance score for each content item of a set of content items identified in a catalog, wherein the first relevance scores correspond to a relevance of each content item with respect to a query term according to a term-weighting scheme; 
calculating, by the computer device, for each content item of the set of content items, a program title relevance score based on a first set of modifier values applied to the first relevance score; (“In particular embodiments, the social-networking system 160 may calculate, for each identified object, a plurality of category-scores corresponding to a plurality of categories, respectively… To calculate a category-score, the social-networking system 160 may calculate a plurality of sub-scores, which may be referred to as "axes" or "scoring axes," and then the weighted sub-scores may be used to calculate the category-score… category-scores may be calculated as a weighted average, a weighted product” Paragraph 0060-67. In order to determine a category score for a content item, a plurality of sub-scores [modifiers], such as a “recency” sub-
calculating, by the computer device, for each content item of the set of content items, a media personality relevance score based on a second set of modifier values applied to the first relevance score; (See the above explanation with respect to Paragraphs 0060-0067. Also see Paragraph 0078, which describes that the categories for which scores are calculated may be any predetermined category, including a “celebrity” [media personality] category. A “media personality” category would therefore be obvious to one of ordinary skill in the art depending on the application of the disclosed scoring and ranking method.)
calculating, by the computer device, for each content item of the set of content items, a media network relevance score based on a third set of modifier values applied to the first relevance score; (See the above explanation with respect to Paragraphs 0060-0067 and 0078. A “media network” category would therefore be obvious to one of 
calculating, by the computer device for each content item of the set of content items, a live programming event relevance score based on a fourth set of modifier values applied to the first relevance score; (See the above explanation with respect to Paragraphs 0060-0067 and 0078. A “live programming event” category would therefore be obvious to one of ordinary skill in the art depending on the application of the disclosed scoring and ranking method. The “news” category would also be an obvious variant of a “live programming event” category.)
ranking, by the computer device, each content item of the set of content items based on the program title relevance scores, the media personality relevance scores, the media network relevance scores, and the live programing event relevance scores; (“the social-networking system 160 may, for each selected category, rank the search results corresponding to the selected category based on the category-score for the categorized object corresponding to the search result. As an example and not by way of limitation, search results corresponding to objects with higher category-scores may be ranked higher” Paragraph 0087.)
receiving, by the computer device, a user input search term; (“The search query may be a text string or a search query submitted to the PHP process by a user or another process of social-networking system” Paragraph 0056-58. The categorized scoring and ranking process occurs in response to a user search query. See Figure 7 
generating, by the computer device and based on the search term, a user interface… corresponding to a first number of the ranked content items… (“In particular embodiments, higher ranked objects may be displayed above lower ranked objects.” Paragraph 0087. A plurality of ranked objects are presented to a user. See Figure 6 for an example of a content item returned in response to a user search query.)
While Jain teaches presentation of search results in a user interface, Jain does not teach a user interface including multiple graphic icons corresponding to a first number of the ranked content items… and presenting, by the computer device via the user interface, the multiple graphic icons for selection by the user.
However, Jarr, which is similarly directed to categorized ranking of retrieved content items responsive to a user query (Paragraphs 0025-27, 0037, 0045-46), teaches a user interface including multiple graphic icons corresponding to a first number of the ranked content items… (“FIG. 3 illustrates an exemplary interface of a display 104 including visually diverse category representations of items 212A-212C across a variety of categories 250A-250C related to a search query… each of the visually diverse items is presented through an image associated with each item and a description of the corresponding item other than the category indicator 250A-250B may or may not be provided… the placement of the categories and their order may be determined based on a ranking of the categories and/or through the diversity or rankings of the items contained therein. Moreover, the order of the presented items (items 1-12) organized from left to right (or in some embodiments, top to bottom, bottom to top, right to left, 
and presenting, by the computer device via the user interface, the multiple graphic icons for selection by the user (“As such, in response to the search query, the user can receive a set of results from the catalog of items (e.g., products, media, services etc.) that are associated with the search query and are a representative, diverse, and interesting cross-section of the search results for review” Paragraph 0064. “Information for a particular item of interest can be viewed in a dedicated page or window of the browser” Paragraph 0072. After viewing the results summary shown in Figure 3, a user can select an item represented by its graphical icon (212A-212C) for review and view a dedicated page for the item.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to present the retrieved relevant content items from the scoring and ranking method taught by Jain using a user interface with a plurality of selectable graphical icons taught by Jarr. Since both references are directed to retrieving content items based on categorized scores, the combination would yield predictable results. Furthermore, as taught by Jarr (Paragraph 0014), “This enables a user to obtain a representative set of images from a large and diverse result set and allows the user to identify the breadth of a result set in a small amount of information.” Furthermore, “The ability to display items a user desires can help the provider of the items, as the profit and/or revenue to the provider will increase if items of greater interest to the user are provided” (Jarr, Paragraphs 0024-0026).
Jain in view of Jarr does not teach that a first number of ranked content item that are currently available to a user and have associated rankings that exceed a first threshold value and a second number of ranked content items that are not currently available to the user and have associated ranking that exceed a second threshold value that is greater than the first threshold value.
However, Taylor, which is also directed to ranking query results, teaches a first number of ranked content item that have associated rankings that exceed a first threshold value (“After performance of the query… The search service 202 may compute a score for the items based on the matching, and rank results of the query based on the score computed for the items… The search service 202 may then provide the ranked results 214 to the client 210 for display. In some embodiments, only items that have a computed score over a particular threshold score may be provided within the ranked results 214.” Paragraph 0030.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical presentation of ranked query results based on a combination of relevance sub-scores taught by Jain in view of Jarr by incorporating a threshold value in order to filter the available search results, as taught by Taylor. Since Taylor is also directed to ranking query results, the combination would yield predictable results. As taught by Taylor (Paragraph 0026), implementation of a threshold score “may decrease an amount of relevant query results (amount of data) provided from the search service to a client, thereby reducing processor and memory usage along with bandwidth usage due to reduced device-to-server communications.” 
Zwol, which is directed to a user interface providing both available and unavailable media items, teaches the first number of items that are currently available to a user (“The ranking 600C is associated with an availability period during which the particular media item is available to users of the media system server 110 in addition to the pre-availability elements associated with the media item” Paragraph 0044. Each item presented in the example user interface of Figure 5 has different availability states. For example, item 507 is currently available (See Paragraph 0038). In view of Jain, Jarr, and Taylor, it would have been further obvious for the query results to correspond to items currently available to the user.)
and a second number of ranked content items that are not currently available to the user (“the ranking 600A is associated with a pre-availability period, a period in which a particular media item is unavailable to users of the media system server 110 and in which pre-availability elements are also not presented to users of the media system server 110. The ranking 600B is associated with an intermediate or intermediate availability period, a period in which pre-availability elements associated with the particular media item are available to users of the media system server 110.” Paragraph 0044. A likelihood that each user would view the currently unavailable item is determined. If a high likelihood is determined, pre-availability elements are promoted and recommended to the user. While the likelihoods are used to determine a ranking of users, it would have been obvious that if a content item has a high likelihood of being viewed, it would be included in the ranked query results presented to the user in view of the algorithms taught by Jain, Jarr, and Taylor. Furthermore, Zwol also teaches presenting and recommending both items that are currently available to a user and 
and have associated ranking that exceed a second threshold value that is greater than the first threshold value (“the rankings 600 may be determined based on the likelihood of users to view a promoted media item, like "The New Show." The probabilities may be determined by the presentation engine 340 of FIG. 3 based on information about the users and information about the promoted media item… The upper threshold 604A may separate a target group (first group 602A) from a reach group (second group 602B). The target group 602A represents a group that is very likely to view the particular media item when it becomes available… The third user group 602C, those users having a likelihood below the lower threshold 604B, may be users to whom no pre-availability elements associated with particular media item should to be shown. For example, because a user in the group 602C dislikes content similar to the particular media item, as determined based on the descriptors of the media item, related media items, and user activity data associated with the user, the presentation engine 340 may determine that presenting associated pre-availability elements would be counterproductive” Paragraph 0046-47. If a currently unavailable content item has a high likelihood of being viewed by a user, “pre-availability” content is recommended to the user (see Paragraphs 0038-0040 and Figure 5 element 506). This occurs if the likelihood is above a second upper threshold that is greater than a first lower threshold (See Figure 6 thresholds 604A and 604B). If the likelihood that a user will view an unavailable content item is less than the second upper threshold but greater than the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical presentation of ranked query results based on relevance scores being above a threshold value taught by Jain in view of Jarr and Taylor by incorporating the presentation of both available and currently unavailable content items based on two relevance thresholds, as taught by Zwol. It would have been obvious for the unavailable content items to be scored and ranked using the same algorithm taught by Jain discussed above. It would have been further obvious to use a relevance threshold as taught by Taylor instead of the likelihood threshold taught by Zwol. Use of an upper threshold in addition to a lower threshold to determine whether elements associated with unavailable content items are presented in the ranked query results would improve the user experience by limiting content that may not be of significant relevance to a user. As taught by Zwol (Paragraph 0047), “The presentation of associated pre-availability elements may be counterproductive in that the user is determined to be likely to dislike the media item or the presentation may be counterproductive in that it would displace promotion of media items that the user is more likely to enjoy and watch.”
Claim 8 is directed to network device and recites substantially the same limitations as claim 1. Claim 8 is therefore rejected using the same reasoning described above.
Claim 15 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 1. Claim 15 is therefore rejected using the same reasoning described above.


Regarding Claim 2, Jain in view of Jarr, Taylor, and Zwol further teaches wherein each of the first set of modifier values, the second set of modifier values, the third set of modifier values, and the fourth set of modifier values include a selection history parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history]. Also see Paragraphs 0093-94, which discuss determining coefficients used in relevance scores based on past user actions.)
Claim 9 is directed to a network device and recites substantially the same limitations as claim 2. Claim 9 is therefore rejected using the same reasoning described above.

Regarding Claim 3, Jain in view of Jarr, Taylor, and Zwol further teaches wherein each of the first set of modifier values, the second set of modifier values, the third set of modifier values, and the fourth set of modifier values include a popularity index parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including the popularity of the content item with respect to the category. Also see Paragraph 0066, which discusses using a popularity parameter such as a number of “likes” to determine an “author quality” sub-score.)
Claim 10 is directed to a network device and recites substantially the same limitations as claim 3. Claim 10 is therefore rejected using the same reasoning described above.

Regarding Claim 4, Jain in view of Jarr, Taylor, and Zwol further teaches wherein the multiple graphic icons include a program title, a media network identifier, information concerning a media personality, and a title of a live programming event (Jarr, “For instance, a search query for a movie franchise may have products associated with it across many categories including movies, television shows, clothing, novelty goods, etc.” Paragraph 0016. “each of the visually diverse items is presented through an image associated with each item and a description of the corresponding item other than the category indicator 250A-250B” Paragraph 0047. See Figure 3 category indicators 250A-250C. In view of Jain (Paragraphs 0058, 0078), it would be obvious for these category indicators to include the names of the categories such as “news” and “celebrity”. It would be obvious for one of ordinary skill in the art to include a “program title”, a “media network”, a “media personality”, or a “live programming event” category, or any predetermined category and the information for that category on the user interface using the category indicators.)
Claim 11 is directed to a network device and recites substantially the same limitations as claim 4. Claim 11 is therefore rejected using the same reasoning described above.
Claim 17 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 4. Claim 17 is therefore rejected using the same reasoning described above.

Regarding Claim 6, Jain in view of Jarr, Taylor, and Zwol further teaches wherein the second set of modifier values include a personality selection history parameter, and a personality popularity index parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category.)
that is based on an amount of professional recognition received by a media personality (Jain, “for a search query related to STAR WARS (e.g., "Wookiee planet"), an identified object may have a higher author-quality sub-score if it is authored by George Lucas, the creator of STAR WARS, while another identified object associated with an author unrelated to the query may have a lower author-quality sub-score. In particular embodiments, an author-quality sub-score may be based in part on a number of "likes" or views an author has received or a measure of the author's global popularity on the online social network. In particular embodiments, an author-quality sub-score may be based in part on a number of connecting edges 206 to nodes associated with a particular author” Paragraph 0066. Note: “an amount of professional recognition received by a media personality” is being interpreted under BRI as a measure of popularity of the media personality. The measure of popularity taught by Paragraph Jain is a number of likes or other measure of global popularity, such as the number of connecting edges in a social graph.)
Claim 13 is directed to a network device and recites substantially the same limitations as claim 6. Claim 13 is therefore rejected using the same reasoning described above.
Claim 19 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 6. Claim 19 is therefore rejected using the same reasoning described above.

Regarding Claim 16, Jain in view of Jarr, Taylor, and Zwol further teaches wherein each of the first set of modifier values, the second set of modifier values, the third set of modifier values, and the fourth set of modifier values include a selection history parameter and a popularity index parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category. Also see Paragraph 0066, which discusses using a popularity parameter such as a number of “likes” to determine an “author quality” sub-score, and see Paragraphs 0093-94, which discuss determining coefficients used in relevance scores based on past user actions.)

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0067945 A1) in view of Jarr (US 2018/0181569 A1) and further in view of Taylor (US 2018/0060325 A1), Zwol (US 2018/0124444 A1), and Peters (US 2013/0144856 A1).

Regarding Claim 5, Jain in view of Jarr, Taylor, and Zwol teaches all the limitations of claim 1, on which claim 5 depends.
Jain in view of Jarr, Taylor, and Zwol further teaches wherein the first set of modifier values include a content title selection history parameter, a content popularity index parameter… (Jain, “The factors associated with a scoring axis may include, for example, social-graph information (such as, for example, degree of separation between social-graph nodes, social-graph affinity, or social relevance, each of which may be its own axis), recency, topic relevance, author quality, text similarity, popularity, proximity, a user's search history, or other suitable factors” Paragraph 0061. Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category.)
and a content time decay parameter (Jain, “A recency value may correspond to how recently an associated object was generated, created, posted, sent, received, viewed, or commented on. For example, a recency value associated with an identified object may be determined based on a time or date associated with the object compared with the current time or date. Objects associated with more recent dates may have higher recency-value sub -scores than objects associated with dates further in the past. A recency value may be calculated using a decay function, such as a Gaussian decay function, a linear decay function, an exponential decay function, or any other suitable function” Paragraph 0064. A “recency” sub-score [decay parameter] is calculated using 
Jain in view of Jarr, Taylor, and Zwol does not explicitly teach a content title ratings index parameter.
However, Peters, which similarly teaches modifying a search query relevance score using boosting factors (Paragraph 0051), teaches a content title ratings index parameter (“boosting factors are applied to these remaining, relevant documents so that more relevant documents will have higher scores. In the preferred embodiment, the following boosting factors are used: a Lucene Score; a "Document Rating" boosting coefficient” Paragraph 0073. See Paragraph 0007 and 0075, which further describe boosting a relevance score based on user ratings.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the categorized ranking and presentation of search results using a combination of relevance sub-scores taught by Jain in view of Jarr, Taylor, and Zwol by including user ratings as a sub-score as taught by Peters. Since both references are directed to producing more relevant search result by using a combination of textual relevance scores and contextual factors, the combination would yield predictable results. Such a combination would improve the user experience by presenting the user with more relevant results.
Claim 12 is directed to a network device and recites substantially the same limitations as claim 5. Claim 12 is therefore rejected using the same reasoning described above.
Claim 18 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 5. Claim 18 is therefore rejected using the same reasoning described above.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0067945 A1) in view of Jarr (US 2018/0181569 A1) and further in view of Taylor (US 2018/0060325 A1), Zwol (US 2018/0124444 A1), and Tseng (US 2014/0250180 A1).


Regarding Claim 7, Jain in view of Jarr, Taylor, and Zwol teaches all the limitations of claim 1, on which claim 7 depends.
Jain in view of Jarr, Taylor, and Zwol further teaches wherein the fourth set of modifier values include an event selection history parameter, an event popularity index parameter… (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category.)
and an event time decay parameter (Jain, See Paragraph 0064: A “recency” sub-score [decay parameter] is calculated using a decay function for each category score for each content item. An example of a “recency” sub-score calculated for each category is shown in Figure 4B.)
Jain in view of Jarr, Taylor, and Zwol does not teach an event seasonality index parameter.
However, Tseng, which is directed recommending videos to a user based on a combination of coefficient factors (Abstract), teaches an event seasonality index parameter (“an immediacy of the video being ranked is a coincident coefficient factor. The immediacy of the video describes or indicates a time remaining until the video is watchable by or otherwise available to the user. For example, the immediacy coefficient factor may describe a time until a show is broadcast. As another example, a video that will be available in twenty minutes has a higher immediacy than a video that will be available in a week” Paragraph 0035. Videos that have not yet been broadcast are equivalent to an event. The system determines a score for a relevance boosting factor based on how close the video is to becoming available.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the categorized ranking and presentation of search results using a combination of relevance sub-scores taught by Jain in view of Jarr, Taylor, and Zwol by including an immediacy or seasonality sub-score as taught by Tseng. Since both references are directed to producing more relevant search result by using a combination of contextual factors, the combination would yield predictable results. Such a combination would improve the user experience by presenting the user with more relevant results.
Claim 14 is directed to a network device and recites substantially the same limitations as claim 7. Claim 14 is therefore rejected using the same reasoning described above.
Claim 20 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 7. Claim 20 is therefore rejected using the same reasoning described above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai (US 2020/0005196 A1) teaches ranking of content recommendations based on a score or confidence values exceeding a threshold. (¶ 35, 47)
Tang (US 2015/0281635 A1) teaches recommending a previously made unavailable media content for download if a popularity index exceeds a second threshold greater than a first threshold, the first threshold being used to determine original deletion of the media content. (¶ 49, 99, Fig. 5)
Svendsen (US 2012/0143956 A1) teaches a ranked list of media content (Fig. 15-16) and teaches downloading songs that are not currently stored on a device if they exceed a second, upper threshold. (¶ 65, 83)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173